Title: From Thomas Jefferson to George Jefferson, 2 July 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington July 2. 06
                        
                        I received last night, from mr Griffin, my overseer at Poplar forest, the list of my tobacco of the last
                            year, with information that it was all sent down & the manifests forwarded to you. according to this list the whole crop
                            was 28. hhds. weighing 43,535 ℔. out of which the overseers’ parts were 5528. ℔. & mine 38,007. ℔. whether they have
                            retained their parts at home, or sent the whole down, the letter does not inform me. if they have retained it, then you
                            will find 3. or 4. of the hhds. below stated, wanting. if they have forwarded the whole, then 5528. ℔ must be laid by as
                            theirs, or as near that quantity as the weights of the hhds will permit us to come. the nearest will be the 4. hhds
                            marked * weighing 1329. 1346. 1438. 1460.=5573. these it is true are the 4. lightest hhds (except the one stemmed) but
                            even these are 45. ℔ too much, & consequently any heavier hhds will make a greater surplus. from these observations
                            however you will know how to arrange it. with respect to the sale, I know of no circumstance likely to raise the price,
                            until late in autumn, when acquiring the name of old tobo. it would of course sell higher. but this I cannot wait for.
                            indeed my overseer writes me he has made a purchase for me in Bedford paiable Sep. 8. which I cannot make good without the
                            aid of what will remain of this fund after the paiments to mr Lyle & yourself. I believe therefore the whole must now
                            be sold for what it will fetch. perhaps the hogshead of stemmed, tho’ light, may aid it. would my crop sell better
                            hereafter if originally inspected at Richmond? tho’ this would be inconvenient, yet it might be overbalanced by a higher
                            price. I am sorry you cannot pass some time with us this autumn, as we should be all, & always glad to see you. Accept
                            affectionate salutations & assurances of constant esteem.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           1643.
                           
                           The 28. hhds. average 
                           1555.
                           
                        
                        
                           1579
                           
                           The heaviest is 1760.
                           
                           
                        
                        
                           1565
                           
                           
                            
                           
                           
                           
                        
                        
                           1607
                           
                           4.
                           hhds. are
                           upwards of 
                           17
                           
                        
                        
                           1748
                           
                           11. 
                           
                           upwards of 
                           16
                           
                        
                        
                           1650
                           
                           6.
                           
                           
                           15
                           
                        
                        
                           1628.
                           
                           4.
                           
                           
                           14
                           
                        
                        
                           1567 
                           
                           2.
                           
                           
                           13
                           
                        
                        
                           1652.
                           
                           
                              1 
                              
                           
                           
                           
                           7
                           
                        
                        
                           1560.
                           
                           28. 
                           
                           
                           
                           
                           
                        
                        
                           * 1438
                           
                           
                           
                           
                           
                           
                        
                        
                           1700
                           
                           
                           
                           
                           
                           
                        
                        
                           1752
                           
                           
                           
                           
                           
                           
                        
                        
                           * 1460
                           
                           
                           
                           
                           
                           
                        
                        
                           1624
                           
                           
                           
                           
                           
                           
                        
                        
                           1480
                           
                           
                           
                           
                           
                           
                        
                        
                           1603 
                           
                           
                           
                           
                           
                           
                        
                        
                           1510 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           1660 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           1600 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           1685 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           1517 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           1760 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           * 1346 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           1474 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           *1329 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           
                              748
                               
                           
                           stemmed
                           
                           
                           
                           
                           
                        
                        
                           43,535 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           5528 
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           38,007 
                           
                           
                           
                           
                           
                           
                           
                        
                     	
                        
                    